Citation Nr: 0414842	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to November 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  The veteran 
testified at a Travel Board hearing before the undersigned in 
November 2003; a transcript of the hearing is of record.  

De novo consideration of the claim of entitlement to service 
connection for a back disorder will be addressed in a remand 
which follows this decision.  This appeal and the appeal in 
the matter of entitlement to service connection for tinnitus 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington D.C.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  An October 1972 rating decision denied service connection 
for a back disorder, finding that such disorder was not 
shown; the veteran did not appeal this decision and it became 
final.  

2.  Evidence received since the October 1972 rating decision 
is new, bears directly and substantially on whether the 
veteran has a back disorder which is related to service, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a back disorder may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(effective prior to August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  It is significant to note that the VCAA revised VA 
duties to assist and notify, but that the enhanced duty to 
assist provisions of 38 C.F.R. § 3.159(c)(4) do not apply 
until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  
[Regulations implementing the VCAA include a new definition 
of new and material evidence.  However, that provision 
applies only to claims to reopen filed on or after August 29, 
2001.  Here, the petition to reopen was received earlier in 
August 2001, and the new definition of new and material 
evidence does not apply.]

VA has fully complied with the mandates of the VCAA.  The 
veteran was provided a copy of the decision explaining the 
denial of his claim, and he was provided specific 
notification of the VCAA in October 2001; by this notice and 
the January 2003 Statement of the Case (SOC) he was advised 
of the controlling law and regulations, and informed what 
evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  The October 
2001 letter provided specific notice as to the veteran's and 
VA's respective responsibilities in development of evidence.  
While the letter advised him to submit additional evidence 
within 30 days, it also stated that evidence received within 
a year would be considered.  In fact, everything received to 
date has been considered.  At the November 2003 Travel Board 
hearing, the veteran waived any further VCAA notice regarding 
the instant claim; and the record is adequate for 
consideration of the matter being addressed.  Furthermore, 
given the disposition below, he is not prejudiced by the 
Board's proceeding with appellate review at this point.  See 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).

Finally, evidence has been received since the issuance of the 
SOC.  This evidence has not been reviewed by the Agency of 
Original Jurisdiction (AOJ), and the veteran has not waived 
AOJ review.  However, as the instant decision amounts to a 
complete grant of the benefit sought, i.e., the petition to 
reopen the claim for service connection is being granted, the 
veteran is not prejudiced by the Board's review of the 
evidence without remanding the case to the RO for initial 
consideration of the evidence.

Factual Background

In an October 1972 rating decision, the RO denied service 
connection for a back disorder, determining there was no 
medical evidence of a current disability or of an in-service 
injury.  The veteran did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105.  

Pertinent evidence of record at the time of the October 1972 
decision included service medical records and the report of a 
VA examination.  On induction examination in October 1968, 
the veteran's spine and musculoskeletal system were normal.  
Treatment records dated in September 1970 reveal that the 
veteran was seen for left foot pain after being thrown from a 
military vehicle when it struck a land mine.  Service medical 
records are silent for complaint, treatment, or diagnosis of 
a back disability.  On VA examination in September 1972, the 
veteran noted experiencing back pain since he was thrown from 
the military vehicle in September.  On physical examination, 
he had a normal gait without limp, normal back motion with no 
restrictions, no tenderness of the back on deep palpitation, 
and straight leg raising negative to 90 degrees, bilaterally.  
X-rays revealed no abnormality of the lumbosacral spine or 
pelvis.  The diagnosis was history of contusion of the low 
back, recovered, with no residuals.  

Evidence added to the record since the October 1972 rating 
includes a copy of an October 1970 telegram from the Adjutant 
General of the Department of the Army, notifying the 
veteran's parents that he was wounded in action when a mine 
detonated under his military vehicle; a copy of the veteran's 
Purple Heart citation for wounds received in action; and 
reports of a December 2001 VA examination, when the veteran 
reported a history of lumbar contusion while on active duty 
in Vietnam and complained of chronic recurrent low back pain.  
X-rays revealed minimal degenerative changes of the lumbar 
spine, and physical examination revealed limited range of 
motion.  The impression was chronic recurrent mechanical low 
back pain with minimal degenerative changes and no evidence 
of nerve root entrapment.  Copies of letters written by the 
veteran when he was in Vietnam contain descriptions of the 
mine explosion which led to his back injury.  An October 2003 
letter from the veteran's former troop commander notes that 
the veteran was thrown from a military vehicle as a result of 
a mine explosion.  An October 2003 letter from the a 
chiropractor notes treatment for low back and associated leg 
pain since 1997.  

Analysis

A rating decision becomes final if the veteran does not file 
a timely notice of disagreement with such decision.  38 
U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]  

A veteran is entitled to service connection (compensation) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Based upon a review of the record, the Board finds the 
evidence received since the last final decision in the matter 
of service connection for back disability (in October 1972) 
includes new evidence which bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The 1972 rating decision was 
based on a finding that a back disorder was not shown.  The 
new evidence received includes a medical opinion noting a 
diagnosis of a chronic back disability and credible lay 
evidence that the veteran sustained trauma in service.  It 
directly addresses the bases for the previous denial of the 
claim.  Hence, it is so significant that it must be 
considered in order to fairly address the merits of the 
claim, and is "new and material."  Accordingly, the claim 
must be reopened.


ORDER

The appeal to reopen a claim of service connection for a back 
disorder is granted.


REMAND

As the claim is reopened, VA's duty to assist now includes 
obtaining an examination or medical opinion, as indicated.  
38 C.F.R. § 3.159.  Since the evidence includes evidence of a 
current back disability, evidence of a back injury in 
service, and a suggestion that the two may be related, 
further development of medical evidence is indicated.  It 
also appears that there may be outstanding medical evidence.  
At the November 2003 personal hearing before the undersigned, 
the veteran noted that he is receiving ongoing private 
medical treatment for his back disorder.  Reports of such 
treatment may contain information pertinent to the matter at 
hand, and should be obtained.  

At the November 2003 hearing, the veteran also asserted that 
his tinnitus was caused by severe noise trauma in service, 
when the vehicle in which he was riding struck a land mine.  
The December 2001 VA examination revealed that the veteran's 
hearing loss is sensorineural in nature, and the claims file 
contains evidence which supports the veteran's contention 
that he suffered severe noise trauma in service.  While the 
December 2001 VA examiner opined against a relationship 
between trauma in service and the current tinnitus, the 
examiner did not comment regarding the possibility of a nexus 
between the tinnitus and the neurosensory component of the 
veteran's service connected hearing loss.  Hence a further 
medical advisory opinion is necessary.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private or VA clinical reports 
(not already of record) of any treatment 
the veteran received for his back 
disorder and hearing loss or tinnitus 
since service.  He must assist in this 
matter by identifying all sources of 
treatment and providing any necessary 
releases.  

2.  Thereafter, the RO should arrange 
for the veteran to be afforded an 
orthopedic examination to determine the 
nature and etiology of his back 
disorder.  The veteran's claims folder 
must reviewed by the examiner in 
connection with the examination.  The 
examiner should examine the veteran, 
review the claims file, including the 
lay evidence recently added to the file, 
and opine whether it is at least as 
likely as not that the veteran's current 
back disorder is related to service, and 
specifically to the documented trauma of 
being thrown from a military vehicle in 
a land mine explosion.  The examiner 
should fully explain the rationale for 
any opinion given, and should reconcile 
any discrepancies between the opinion 
given and medical reports and opinions 
already of record.  

3.  The RO should also arrange for the 
veteran to be afforded an examination by 
an otolaryngologist to determine the 
etiology of his tinnitus.  The veteran's 
claims folder must be available to the 
examiner for review in connection with 
the examination.  The examiner should 
examine the veteran, review the claims 
file, noting in particular the evidence 
of noise trauma suffered by the veteran 
in service, and opine whether it is at 
least as likely as not that the 
veteran's tinnitus is related either to 
documented noise trauma (land mine 
explosion) in service or to the nerve 
damage presumably associated with the 
neurosensory component of his service 
connected hearing loss.  The examiner 
should fully explain the rationale for 
any opinion given.  

4.  The RO should then re-adjudicate the 
claims of entitlement to service 
connection for tinnitus and for a back 
disorder (based on de novo review).  If 
either benefit remains denied, the RO 
should issue an appropriate Supplemental 
SOC and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to meet due process 
considerations and to compile all evidence necessary to 
decide the claims.  No action is required of the appellant 
until he is notified.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



